       Case 19-33401 Document 616 Filed in TXSB on 04/12/21 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                             ENTERED
                                                                                           04/12/2021
IN RE:                                         §
LEGACY RESERVES OPERATING LP                   §      CASE NO: 19-33401
                                               §
LEGACY RESERVES OPERATING LP,                  §      CASE NO: 19-33401
                                               §      Jointly Administered
        Debtors.                               §
                                               §      CHAPTER 11

                ORDER GRANTING LEGACY RESERVES OPERATING
                    LP’S MOTION FOR SUMMARY JUDGMENT

       For the reasons set forth in the Court’s Memorandum Opinion issued on this date, Terra’s
“Objection to Notice of Potential Assumption and Assignment and Cure Amount” (Case No. 19-
33395; ECF No. 1007) is overruled.

        SIGNED 04/12/2021


                                                   ___________________________________
                                                                 Marvin Isgur
                                                        United States Bankruptcy Judge




1/1
